PER CURIAM.
Respondent was found guilty of violating a municipal ordinance. On appeal to the Circuit Court the judgment of the trial court was reversed. Petitioner now seeks a writ of certiorari quashing the judgment of reversal rendered by the lower court on the ground that said court departed from the essential requirements of law when it substituted its judgment on controverted questions of fact for that of the trial court.
Review of the record herein establishes that there was sufficient evidentiary basis for the trial court’s finding of guilt. As stated by this court in City of Miami v. Mason, Fla.App.1971, 246 So.2d 591, it is not within the purview of an appellate court to retry controverted factual issues of fact and to do so constitutes a departure from the essential requirements of law.
Accordingly, the petition for certiorari is granted and the opinion and judgment of the circuit court is quashed and the cause remanded with directions to affirm the decision of the Municipal Court of Miami.
It is so ordered.